Citation Nr: 1146756	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine, L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran had active duty for training from August to November 1976.  He also served on active duty from October 1980 to August 1983.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO.  

In March 2011, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his March 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he was receiving Social Security Disability Insurance due, in part, to his service-connected low back disorder.  However, the record is negative for any evidence that the associated Social Security records have ever been requested by VA.

During his March 2011 hearing, the Veteran also testified that he was unemployable due to his multiple service-connected disabilities:  postoperative left knee disability with traumatic arthritis, evaluated as 30 percent disabling; degenerative disc disease of the lumbar spine, L4-L5, evaluated as 20 percent disabling; radiculopathy of the left lower extremity, evaluated as 10 percent disabling; and radiculopathy of the right lower extremity, evaluated as 10 percent disabling.  Therefore, he maintained that a TDIU was warranted.

Although the RO has not considered the Veteran's claim of entitlement to a TDIU, it is clearly ancillary to his claim of entitlement to an increased rating for his service-connected low back disorder.  As such, it must be considered by the RO in conjunction with the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a TDIU, when the appellant claims he is unable to work due to a service connected disability).  

When, as in this case, the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2011). 

A total disability rating may also be assigned on an extra-schedular basis for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2011).  Such cases are referred to the Director of the VA Compensation and Pension service with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA adjudication manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2011); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).  

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2009).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Inasmuch as there is outstanding evidence which may well be relevant to the Veteran's appeal, the case is REMANDED for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2011).

2.  Request that the Social Security Administration provide copies of the Veteran's records associated with his award of Social Security Disability Insurance.  Such records must include, but are not limited to, a copy of the Veteran's original award letter, documentation reflecting the disabilities for which the Social Security benefits were granted, and copies of all medical records relevant to the decision.

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a comprehensive examination to determine whether it is at least as likely as not, that his multiple service-connected disabilities preclude him from securing or following substantially gainful employment.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Following the examination, the examiner must render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's service-connected disabilities, by themselves, preclude him from securing or following a substantially gainful occupation.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  

In the event that the Veteran does not report for the aforementioned examination, a copy of the notice informing him of the date, time and location of the examination must associated with the claims folder.  It should be indicated whether any notice that was sent was returned as undeliverable.

4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine, L4-L5.  Also adjudicate the issue of entitlement to a TDIU.

If the increased rating benefit is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the increased rating issue should be returned to the Board for further appellate action. 

If the TDIU benefit is not granted to the Veteran's satisfaction, he and his representative must be informed of his appellate rights and method for initiating an appeal.  Should the Veteran initiate a timely appeal, issue him and his representative a Statement of the Case and inform him of the method for perfecting his appeal.  Should the Veteran perfect an appeal with respect to his claim for a TDIU, and the case is otherwise in order, the TIDU issue should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


